Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00278-CV

            PEACOCK HOSPITALITY, INC. d/b/a Holiday Inn Express-Burnet,
                                Appellant

                                               v.

                              Bipin PATEL and Mahadev, LLC,
                                        Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-04054
                        Honorable Janet P. Littlejohn, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

         In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Bipin Patel and Mahadev, LLC, recover their costs
of this appeal from appellant, Peacock Hospitality, Inc. d/b/a Holiday Inn Express-Burnet.

       SIGNED July 22, 2015.


                                                _____________________________
                                                Rebeca C. Martinez, Justice